HUNSTEIN, Justice.
OCGA § 19-7-21 creates an “irrebuttable presumption” of legitimacy with respect to “[a] 11 children born within wedlock or within the usual period of gestation thereafter who [were] conceived by means of artificial insemination.” (Emphasis supplied.) This appeal presents the question of whether that irrebuttable presumption applies to children so conceived by means of in vitro fertilization (“IVF”). We conclude that it does not and reverse the judgment of the superior court.
In January 2014, after approximately three years of marriage, David Patton (“Appellant”) filed a complaint for divorce against Jocelyn Vanterpool, M.D. (“Appellee”). During the pendency of the divorce, the parties consented to Appellee undergoing IVF treatment,1 which would eventually utilize both donor ova and donor sperm; on November 10, 2014, Appellee traveled to the Czech Republic for the IVF procedure. Four days later, on November 14, 2014, a final judgment and decree of divorce was entered in the divorce action. The divorce decree incorporated the parties’ settlement agreement, which reflects that, at the time of the agreement, the parties neither had nor were expecting children produced of the marriage.
Approximately 29 weeks later, on June 6, 2015, Appellee gave birth as a result of the November 2014 IVF procedure. Appellee subsequently moved the superior court to set aside the decree of divorce, seeking to include the minor child in the divorce agreement; this motion was denied. Appellee thereafter instituted a paternity action against Appellant, alleging that he gave written, informed consent for IVF and that OCGA § 19-7-21 created an irrebuttable presumption of paternity; Appellee also sought child support. In response, Appellant argued that he did not meaningfully consent to IVF and that, even if he did, OCGA § 19-7-21 is unconstitutional. The trial court sided with Appellee, granting her summary judgment on the issue of paternity. In September 2016, this Court granted Appellant’s application for discretionary appeal, asking the parties to *254address whether OCGA § 19-7-21 applies to children conceived by means of IVF and, if so, whether OCGA § 19-7-21 is unconstitutional.2
We are tasked with interpreting the text of OCGA § 19-7-21 to discern whether the irrebuttable presumption created with respect to children conceived by means of “artificial insemination” extends to children conceived by IVF therapy. “A statute draws its meaning, of course, from its text.” (Citation omitted.) Chan v. Ellis, 296 Ga. 838, 839 (770 SE2d 851) (2015). Under our well-established rules of statutory construction, we
presume that the General Assembly meant what it said and said what it meant. To that end, we must afford the statutory text its “plain and ordinary meaning,” we must view the statutory text in the context in which it appears, and we must read the statutory text in its most natural and reasonable way, as an ordinary speaker of the English language would.
(Citations and punctuation omitted.) Deal v. Coleman, 294 Ga. 170, 172-173 (751 SE2d 337) (2013). Though we may review the “text of the provision in question and its context within the larger legal framework to discern the intent of the legislature in enacting it,” Scott v. State, 299 Ga. 568, 571 (788 SE2d 468) (2016), where the statutory text is “clear and unambiguous,” we attribute to the statute its plain meaning, and our search for statutory meaning ends. See Deal, 294 Ga. at 173. With these principles in mind, we begin our analysis, applying a de novo standard of review to the judgment of the trial court. Atlanta Oculoplastic Surgery, P.C. v. Nestlehutt, 286 Ga. 731 (2) (691 SE2d 218) (2010).
OCGA § 19-7-21 concerns the parent-child relationship generally, stating as follows: “All children born within wedlock or within the usual period of gestation thereafter who have been conceived by means of artificial insemination are irrebuttably presumed legitimate if both spouses have consented in writing to the use and administration of artificial insemination.” At issue here is the term “artificial insemination,” which is not defined by statute.3 Artificial insemination, which has been in use since the late eighteenth century and has been so named since the early nineteenth century, see Kara *255W. Swanson, Adultery By Doctor: Artificial Insemination, 1890-1945, 87 Chi.-Kent L. Rev. 591 (2012), has been consistently defined as the “introduction of semen into the uterus or oviduct by other than natural means ... in order to increase the probability of conception.” Webster’s Third International Dictionary 124 (1967). See also Black’s Medical Dictionary 65 (26th ed. 1965) (defining artificial insemination as “the introduction of semen into the vagina by artificial means”); Stedman’s Medical Dictionary (28th ed.) (updated Nov. 2014) (defining artificial insemination as “introduction of semen into the vagina other than by coitus”); 59 AmJur2d Parent and Child § 7 (“Artificial insemination is the introduction of semen into the female reproductive tract by mechanical means in order to effect pregnancy without sexual intercourse.”); 8 Attorneys Medical Advisor § 83:12 (“Artificial insemination . . . refers to the artificial injection of semen into the female’s reproductive tract.”). Thus, as the procedure has been understood for over 150 years, see, e.g., J. Marion Sims, Clinical Notes on Uterine Surgery: With Special Reference to the Management of the Sterile Condition 372 (1866), artificial insemination involves the introduction of semen to the female reproductive tract to further the purpose of in vivo4 fertilization of an ovum. See In re Baby Doe, 353 SE2d 877, 878 (S.C. 1987) (“Artificial insemination is the introduction of semen into the reproductive tract of a female by artificial means.”). We conclude, given the history and well-established meaning and use of the term “artificial insemination,” that the term is not ambiguous as it is used in OCGA § 19-7-21.5 We now must address whether artificial insemination includes IVF.
In vitro fertilization was first described in the 1970s, see Janet L. Dolgin, The Law Debates the Family: Reproductive Transformations, 7 Yale J. L. & Feminism 37 (1995), and involves “[a] procedure [in] *256which an egg is fertilized outside a woman’s body and then inserted into the womb for gestation.” Black’s Law Dictionary 956 (10th ed. 2014). See also Stedman’s Medical Dictionary (28th ed.) (online database updated Nov. 2014) (describing IVF as “a process whereby (usually multiple) ova are placed in a medium to which sperm are added for fertilization, the zygote thus produced then being introduced into the uterus with the objective of full-term development”); Gale Encyclopedia of Medicine (2008) (Retrieved October 4,2017 from https ://medical-dictionary, thefreedictionary. com/in+vi tro+fertil-ization) (“In vitro fertilization (IVF) is a procedure in which eggs (ova) from a woman’s ovary are removed. They are fertilized with sperm in a laboratory procedure, and then the fertilized egg (embryo) is returned to the woman’s uterus.”); 8 Attorneys Medical Advisor § 83:14 (“In vitro fertilization (IVF) consists of... fertilization of the oocytes in the laboratory[ ] and the transfer of resultant embryos back to the woman’s uterus.”). Two of the primary stages of the IVF process involve the fertilization of the ovum outside the body and the subsequent transfer of that embryo into the recipient’s uterus. See Marvin A. Milich, In Vitro Fertilization and Embryo Transfer: Medical Technology— Social Values = Legislative Solutions, 30 J. Fam. L. 875, 876 (1991/1992). To summarize, while artificial insemination involves the introduction of sperm to the female reproductive tract to encourage fertilization, IVF involves implanting a fertilized egg into a female; though each procedure aims for pregnancy, the procedures are distinct, and we conclude that the term “artificial insemination” does not encompass IVF. Other courts have reached this same conclusion.6 See Finley v. Astrue, 270 SW3d 849, 850 n. 2 (Ark. 2008) (recognizing a distinction between artificial insemination and IVF); In the Interest of O. G. M., 988 SW2d 473 (II) (C) (Tex. App. 1st Dist. 1999) (concluding that a statute regarding artificial insemination was inapplicable to case involving IVF).
We are unswayed by Appellee’s argument that such a plain-language construction of OCGA § 19-7-21 is unnecessarily restrictive. While Georgia law favors legitimation, OCGA § 19-7-21 creates an irrebuttable presumption, which is generally disfavored in the law, *257see Vlandis v. Kline, 412 U. S. 441 (93 SCt 2230, 37 LE2d 63) (1973), and our interpretation maintains the bounds of the plain language of the statute. Further, the irrebuttable presumption of legitimacy in OCGA § 19-7-21 is an exception to the general rule, found in OCGA § 19-7-20 (b), that legitimacy may be disputed, and an expansive reading of OCGA § 19-7-21 would allow the exception to swallow the rule.7
Appellee also contends that when the General Assembly enacted OCGA § 19-7-21 in 1964, that body could not have conceived of the advent of IVF (and related medical advancements) and that a plain-language construction of OCGA § 19-7-21 is at odds with the plain purpose of the statute, which is to legitimate children born by means of reproductive technology This argument, too, fails.
Although OCGA § 19-7-21 was enacted over 50 years ago — at a time when IVF and various assisted reproductive technologies were not yet developed — recent amendments to other portions of Title 19 make plain that the General Assembly is now well acquainted with the developments in reproductive medicine. In May 2009, the General Assembly passed the “Domestic Relations — Guardian — Social Services — Options to Adoption Act,” which amended Chapter 8 of Title 19 to address, among other things, the custody, relinquishment, and adoption of embryos. See Ga. L. 2009, pp. 800-803. OCGA § 19-8-40, which was created by the 2009 Act, defines both embryo and embryo transfer, which “means the medical procedure of physically placing an embryo into the uterus of a female.” OCGA § 19-8-40 (3). As discussed above, “embryo transfer” is a key component of IVF, and the language employed in the definition of “embryo transfer” tracks the standard definition of IVF. See, e.g., Black’s Law Dictionary 956 (10th ed. 2014) (defining IVF as “[a] procedure [in] which an egg is fertilized outside a woman’s body and then inserted into the womb for gestation”).8
We presume that, when the General Assembly passed the 2009 Act, it “ ‘had full knowledge of the existing state of the law and enacted [the Act] with reference to it.’ ” (Citation omitted.) Fair v. State, 288 Ga. 244, 252 (702 SE2d 420) (2010). Thus, as late as 2009, *258the General Assembly was aware of the existing language of OCGA § 19-7-21 and was familiar with advances in reproductive technology, yet chose to leave the statute unchanged. Accordingly, this is not a case in which the General Assembly has failed to anticipate scientific and medical advancements, but, instead, the General Assembly has chosen not to act; we must, therefore, presume that OCGA § 19-7-21 remains the will of the legislature.9

Judgment reversed.


Hines, C. J., Melton, P. J., Benham, Nah-mias, Blackwell, Peterson, and Grant, JJ., concur. Presiding Judge Christopher J. McFadden dissents. Boggs, J., not participating.


 The record suggests that Appellee wanted to have a child but could not undergo the procedure without Appellant’s consent.


 Because we conclude that the plain language of OCGA § 19-7-21 has no application here, we pretermit any consideration of the constitutionality of OCGA § 19-7-21.


 There is no dispute that the child was born “within the usual period of gestation” following the marriage.


 “In vivo” means to “take place in the body,” while “in vitro” means “in glass” and refers to an artificial environment rather than the body. Black’s Law Dictionary 956 (10th ed. 2014).


 Appellee contends that this Court should adopt the reasoning of Maryland’s highest court, which has concluded that the phrase “artificial insemination” is “ambiguous” because there are numerous ways in which artificial insemination may be accomplished. See Sieglein v. Schmidt, 136 A3d 751, 759-761 (Md. 2016). The Sieglein decision explains that sperm maybe introduced via intrafollicular insemination (injecting semen directly into an ovarian follicle), intraperitoneal insemination (injecting semen into the peritoneal cavity), intratubal/intrafallopian insemination (injecting semen into the fallopian tube) or intrauterine insemination (injecting semen directly into the uterus). Id. at 760, n. 13. The Maryland court also noted that artificial insemination could be used with sperm from a spouse (homologous insemination), commonly known as Artificial Insemination by Husband (“AIH”), or from a donor (heterologous insemination), otherwise known as Artificial Insemination by Donor (“AID”).
We cannot agree that a decades-old term is rendered ambiguous simply because the procedure may utilize donor sperm or various locations in the female reproductive tract; irrespective of the use of donor sperm or the location of injection, sperm is being introduced to the female reproductive tract for the purpose of encouraging in vivo fertilization.


 In support of her position that “artificial insemination” encompasses “in vitro fertilization,” Appellee points to In re Adoption of a Minor, 29 NE3d 830 (Mass. 2015), a decision out of the highest court in Massachusetts interpreting MGLA 46 § 4B, which is similar to OCGA § 19-7-21. That decision, however, along with others from that state, including Okoli v. Okoli, 963 NE2d 730 (Mass. Ct. App. 2012), simply conclude, without significant discussion or analysis, that, under MGLA 46 § 4B, the term “artificial insemination” encompasses IVF. See Okoli, 963 NE2d at 734-735 (equating conception through sexual intercourse, artificial insemination, and IVF because, in each scenario, the “volitional actions” of the putative father resulted in the creation of a child). We do not find these decisions persuasive.


 Though Appellee may not establish legitimacy through OCGA § 19-7-21, we do not speak to whether Appellee may establish legal paternity through other means, such as OCGA § 19-7-20.


 It appears that the General Assembly has been familiar with advances in reproductive technologies since as early as the late 1980s. In 1988, the Senate considered a bill that would have amended Chapter 7 of Title 19 to address, among other things, IVF. See SB 493 (1988 Session). In the 1995-1996 session, the House entertained similar legislation. See H.B. 1073 (1996 Session). Likewise, other portions of the 1964 Act have been amended since the development of IVF technology and continue to include the term “artificial insemination” without expansion. See OCGA § 31-10-9 (amended 2005); OCGA § 43-34-37 (amended 2010).


 As we have said before, “courts cannot construe [statutes] to force an outcome that the legislature did not expressly authorize.” Turner v. Ga. River Network, 297 Ga. 306, 308 (773 SE2d 706) (2015). To the extent that the dissent argues otherwise, it misunderstands OCGA § 1-3-1 and the nature of our role in interpreting statutes. In order to address the legitimacy of children conceived by means of various reproductive technologies other than artificial insemination, the General Assembly will need to act.